Title: George Washington to the President of the National Assembly of France, [27 January 1791]
From: Washington, George
To: President of the National Assembly of France



[Philadelphia, January 27, 1791]
Sir

I received, with particular satisfaction, and took an early opportunity of imparting to Congress, the communication made by your letter of the 20th of June last, in the name of the National Assembly of France. So peculiar and so signal an expresssion of the esteem of that respectable body for a citizen of the United States, whose eminent and patriotic services are indelibly engraved on the minds of his countrymen can not fail to be appreciated by them as it ought to be. On my part, I assure you, Sir, that I am sensible of all its value.
The circumstances, which, under the patronage of a Monarch, who has proved himself to be the friend of the people over whom he reigns, have promised the blessings of liberty to the French Nation, could not have been uninteresting to the free citizens of the United States; especially when they recollected the dispositions, which were manifested by the individuals, as well as by the government of that Nation towards their still recent exertions, in support of their own rights.
It is with real pleasure, Sir, that I embrace the opportunity now afforded me, of testifying through you to the National Assembly the sincere, cordial and earnest wish I entertain, that their labours may speedily issue in the firm establishment of a Constitution, which by wisely conciliating the indispensable principles of public order, with the enjoyment and exercise of the essential rights of man, shall perpetuate the freedom and happiness of the people of France.
The impressions naturally produced by similarity of political sentiment, are justly to be regarded as causes of national sympathy; calculated to confirm the amicable ties, which may otherwise subsist between nations. This reflection, independent of its more particular reference, must dispose every benevolent mind to unite in the wish that a general diffusion of the true principles of liberty, assimilating as well as ameliorating the condition of mankind and fostering the maxims of an ingenuous and virtuous policy may tend to strengthen the fraternity of the human race to assuage the jealousies and animosities of its various subdivisions, and to convince them more and more that their true interest and felicity will best be promoted by mutual good will and universal harmony.
The friendship to which you allude in the close of your letter has caused me to perceive with particular pleasure, that one, who had endeared himself to this country by his ardent zeal and useful efforts in the cause of liberty has by the same titles acquired the confidence and affection of his own. May it ever be his chief aim to continue to be beloved as one of her most virtuous and most faithful citizens.
I beg you, Sir, to accept my acknowlegements for the sentiments in your letter which relate more particularly to myself & at the same time to be assured of the most perfect consideration on my part.

G W

